Title: Tench Tilghman to Brigadier General Henry Knox, 16 December 1778
From: Tilghman, Tench
To: Knox, Henry


  
    Dear Sir
    Head Quarters [Middlebrook, N.J.] 16th Decemr 1778
  
His Excellency desires you will inform him as shortly and with as much accuracy as possible what number of battering Cannon you have mounted in the park and at the different Arsenals with their Calibres and whether there are any and what number not yet mounted, which might be got ready if wanted. We have not a word of News. I am yrs &c.

  Tench Tilghman

